Citation Nr: 1640867	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  08-33 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for colon polyps, claimed as diverticulitis.

3.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a peptic ulcer or antritis, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for a respiratory disability, to include as secondary to a service-connected disability, including tuberculosis (TB)/treatment for TB.

6.  Entitlement to service connection for a bilateral hips disability to include as secondary to a service-connected disability, including TB/treatment for TB.

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to service connection for a heart disorder to include as secondary to TB/treatment for TB.

9.  Entitlement to service connection for a cervical spine disorder, claimed as a pinched neck nerve.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from April 1979 to July 1990 with service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran and his friend testified before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in May 2009.  The Veteran also testified at a Travel Board hearing before the undersigned at the RO in June 2012.  Transcripts of both hearings are in the record

The issues of entitlement to service connection for hypertension, alcohol abuse, fatty deposits of the liver, high cholesterol, and joint pain, other than of the left knee and bilateral hips were adjudicated in a September 2013 Board decision.  The issues of entitlement to service connection for chest pain/costochondritis, entitlement to an initial compensable evaluation for residuals of tuberculosis (TB), and entitlement to an initial compensable rating for residuals of a left varicectomy were adjudicated in a February 2015 Board Decision.  Both decisions remanded the remaining issues listed on the first page of this decision.

The Board notes that the Veteran filed a notice of disagreement to a September 2015 rating decision regarding the rating for his costochondritis disability as shown in the electronic claims file (VBMS).  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD in a November 2015 letter and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issue  presently before the RO pertaining to the rating for his costochondritis will be the subject of a later Board decision, if ultimately necessary.  

In an April 2014 statement, the Veteran appears to raise the claim for service connection for an acquired psychiatric disorder such as posttraumatic stress disorder.  In addition, he filed claims for an increased rating for bilateral hearing loss and service connection for a low back disorder in July 2016.  The Board notes the Veteran also included a claim for service connection for asthma in July 2016, but the Board considers that claim as part of his claim for service connection for a respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The issues of an increased rating for hearing loss, service connection for an acquired psychiatric disorder, bilateral, and service connection for a low back disorder have been raised by the record in April 2014 and July 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2013, VA provided the Veteran with a VA examination and the examiner issued a report.  In February 2015, the Board remanded the Veteran's claims as the examination report contained inconsistencies between the record and the facts as stated by the VE examiner that formed the basis for the opinions.  The remand therefore directed an addendum opinion but from a new VA examiner instead of the examiner who conducted the November 2013 examination.

The addendum was obtained in May 2015, but submitted by the same VA examiner who conducted the November 2013 VA examination.  The Veteran's service representative has notified VA that the Veteran is not satisfied with the same VA examiner submitting an addendum and requested new opinions from a new VA examiner.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, the Board has determined that substantial compliance with the Board's prior remand did not occur and another remand is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

In addition, the Board notes that in several areas the addendum opinions are incomplete or did not sufficiently discuss all the aspects or evidence regarding the Veteran's claims.  For instance, regarding the Veteran's claim for service connection for a respiratory disorder, the examiner discussed whether exposure to asbestos caused a current respiratory disability but did not discuss the Veteran's reports of other environmental exposures in service that he believes played a role in causing his respiratory disability.  The examiner also did not discuss the Veteran's assertions that he has a respiratory disability secondarily caused by the Veteran's service connected disabilities.  In addition, the examiner determined the Veteran did not have asthma but did not discuss the medical evidence in the record that the Veteran had been diagnosed with asthma.  In any event, the examiner acknowledged the Veteran had a restrictive ventilatory defect but did not determine if the restrictive ventilatory defect is connected to service.  

In discussing several gastrointestinal diagnoses such as colon polyps or hemorrhoids, the examiner noted no findings in service as a basis for the negative opinion.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The examiner therefore did not explain how the lack of any in-service complaints or diagnosis precluded service connection for gastrointestinal disability that had either a sudden onset or gradually progressed over the years.  Although acknowledging the Veteran now reports the onset of ongoing gastrointestinal symptoms in service, the examiner appears to rely upon the lack of contemporaneous documentation as a basis for negative opinions.  VA law does not require that the Veteran's testimony be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible) and the opinion should reflect the effect of the Veteran's lay evidence of continuity. 

As to his claim for a heart disability, the examiner discussed whether chest pain complaints in service are related to his current heart disabilities, the examiner did not discuss whether service generally resulted in a heart disability.  

The VA examiner also concluded the Veteran did not have any evidence of knee pathology but that conclusion appears to be inaccurate as the Veteran was diagnosed with degenerative joint disease in the left knee in August 2009.  As to the claim for service connection for a cervical spine disability, once again the VA examiner appears to relying on the lack of contemporaneous medical records in service documenting cervical spine complaints or treatment.  As noted above, this is not needed to establish onset and continuity.  Buchanan, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from December 2015 to the present.   

2.  After the record development is completed, arrange for a new VA examiner, that is, someone other than the examiner who conducted the November 2013 examination and February 2015 addendum, prepare a new addendum gastrointestinal opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a gastrointestinal disability.  For each such disability that is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

The examiner is asked to specifically discuss the Veteran's testimony and evidence of a). hemorrhoids; b). colon polyps; c). diverticulitis; d). antritis; e). gastric ulcer; and f). GERD 

The examiner is asked to discuss the clinical significance of any medication administered to the Veteran during service, to specifically include Motrin or aspirin in relation to gastrointestinal symptoms.

The examiner is asked to discuss the clinical significance of MREs that the Veteran asserts has caused ongoing gastrointestinal symptoms.

The examiner must not rely solely on the absence of a gastrointestinal diagnosis or symptom in service as the basis for a negative opinion.  The question is whether the current gastrointestinal disability is related to service.

A complete rationale for any opinion offered should be provided.

3.  After the record development is completed, arrange for a new VA examiner, that is, someone other than the examiner who conducted the November 2013 examination and February 2015 addendum, prepare a new respiratory addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a respiratory disability.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner determines that a respiratory disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any respiratory disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of mold restrictive defect or asthma.  

The examiner is asked to specifically discuss the Veteran's testimony and evidence of exposure in service to mild, dust, and diesel fuels.  

The examiner must not rely solely on the absence of a particular respiratory diagnosis in service as the basis for a negative opinion.  The question is whether the current respiratory disability is related to service.

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed, arrange for a new VA examiner, that is, someone other than the examiner who conducted the November 2013 examination and February 2015 addendum, prepare a new addendum cardiac opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a cardiac disability.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner determines that a cardiac disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any cardiac disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of cardiac symptoms or diagnosis in service as the basis for a negative opinion.  The question is whether the current cardiac disability is related to service.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of a).enlarged heart; b). myopathy; and c). coronary artery disease.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, arrange for a new VA examiner, that is, someone other than the examiner who conducted the November 2013 examination and February 2015 addendum, prepare a new joint and spine addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a disability of the left knee, the cervical spine, or bilateral hip disability to include avascular necrosis.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner determines that a joint or spine disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any such disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's assertion that his long term prednisone use caused or contributed to his bilateral avascular necrosis of the hips.  The examiner should discuss whether the prednisone was sufficient in amount and time to result in his avascular necrosis of the hips and if so, whether the prednisone was given in service or is related to treatment for a service connected disability.

The examiner must not rely solely on the absence of joint or spine symptoms or diagnoses in service as the basis for a negative opinion.  The question is whether the current joint or spine disability is related to service.

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







